Li3 Energy, Inc.
Avenida Pardo y Aliaga 699 – Of. 802
San Isidro, Lima 27
Peru
November 24, 2010


LW Securities, Ltd.
Avenida Angamos Oeste 1675
Mirafores, Lima 18
Peru


Re:           Introduction Compensation from Private Placement Offering


To whom it may concern:


Reference is made to the arrangement between Li3 Energy, Inc. (“us” or “we”), LW
Securities, Ltd. (“you”), and other placement agents (collectively, the
“Placement Agents”) with respect to our recent private placement offering (the
“Offering”) of a minimum of 4,000,000 Units and a maximum of 20,000,000 Units of
our securities at a price of $0.25 per Unit, with each “Unit” consisting of (i)
one share of our common stock, par value $0.001 per share (“Common Stock”), and
(ii) a warrant to purchase one share of our common stock, exercisable from
issuance until five years after the final closing of the Offering, at an
exercise price of $0.50 per whole share.
 
In connection with the Offering, each Placement Agent and we agreed that the
Placement Agents would be entitled to cash fees of seven percent (7%) of the
purchase price of each Unit sold in the Offering to investors introduced to us
by such Placement Agent (the “Introduced Investors”), and five-year warrants
(the “Agent Warrants”) exercisable at $0.25 per share to purchase a number of
shares of Common Stock equal to seven percent (7%) of the shares of Common Stock
included in the Units sold in the Offering to the Introduced Investors (any such
fees and Agent Warrants, “Introduction Compensation”).
 
The Offering concluded on September 30, 2010, and the final closing thereof was
held on September 13, 2010.  We sold an aggregate of 6,160,000 Units in the
Offering, and 6,000,000 of such Units were sold to Introduced Investors, for an
aggregate purchase price of $1,500,000 paid by the Introduced Investors.  This
letter shall serve to memorialize the agreement between you and us with respect
to Introduction Compensation payable in connection with the Offering.
 
1.           You represent that you are the Placement Agent that introduced each
of the Introduced Investors to us and that, accordingly, you are entitled to
aggregate Introduction Compensation in connection with the Offering of $105,000
cash and Agent Warrants to purchase an aggregate of 420,000 shares of our common
stock.

 
 

--------------------------------------------------------------------------------

 

2.           Notwithstanding the foregoing, and in order to further our cash
conservation objectives by eliminating the cash component of your compensation
for services to us as a Placement Agent in connection with the Offering, you and
we agree that we shall provide you with the following in lieu of the
Introduction Compensation earned by you as set forth in Paragraph 1, above:
 
(a)           1,000,000 restricted shares of our common stock (the “Compensation
Shares”); and
 
(b)           Agent Warrants to purchase an aggregate of 420,000 shares of our
common stock (the “Compensation Warrants” and, together with the Compensation
Shares, the “Securities”).
 
3.           You further represent and warrant to us as follows:
 
(a)           You are an “accredited investor” within the meaning of Regulation
D of the Securities Act and you have such knowledge and experience in financial,
tax, and business matters so as to utilize information made available to you in
order to evaluate the merits and risks of an investment decision with respect
thereto.
 
(b)           You have no contract, undertaking, agreement or arrangement with
any person to sell, transfer or pledge to such person or anyone else the
Securities or any part thereof, and you have no present plans to enter into any
such contract, undertaking, agreement or arrangement.
 
(c)           You will not attempt to dispose of any Securities or any interest
therein, except in compliance with the Securities Act; you understand that we
may require an opinion of counsel, satisfactory in form and substance to the
foregoing effect before permitting a transfer.
 
(d)           You understand that there is no assurance that there will be a
public market for any of the Securities and that you recognize, in light of
these considerations and those set forth above, that it may not be possible for
you to liquidate such Securities readily, or at all, and that you may not be
able to dispose of them for a lengthy period of time, if at all.
 
(e)           You acknowledge and understand that the certificate(s)
representing the Securities to be issued to you may bear the following, or
similar, legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS.

 
 

--------------------------------------------------------------------------------

 

(f)           You acknowledge and agree that we were , at one time, a “shell
company” as defined in Rule 12b-2 under the Exchange Act.  Pursuant to Rule
144(i) under the Securities Act, securities issued by a current or former shell
company (such as the Securities) that otherwise meet the holding period and
other requirements of Rule 144 nevertheless cannot be sold in reliance on Rule
144 until one year after the date on which such company filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it ceased
being a shell company (and that, in our case, such Form 10 Information was filed
on May 14, 2010), and provided that at the time of a proposed sale pursuant to
Rule 144, the issuer is subject to the reporting requirements of section 13 or
15(d) of the Exchange Act and has filed all reports and other materials required
to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months (or for such shorter period that the issuer was required
to file such reports and materials), other than Form 8-K reports.  As a result,
the restrictive legends on certificates for the Securities set forth above
cannot be removed except in connection with an actual sale meeting the foregoing
requirements.
 
[Signature page follows immediately]

 
 

--------------------------------------------------------------------------------

 

Please sign and return a copy of this letter to us at your earliest convenience
to confirm that the foregoing accurately reflects your agreement with us.


Very truly yours,
 
Li3 ENERGY, INC.
   
By:
/s/ Luis Saenz
 
Name:  Luis Saenz
 
Title:  CEO



Accepted and agreed to:


LW SECURITIES, LTD.
   
By:
/s/ Roberto Zalles
 
Name:  Roberto Zalles
 
Title:  Managing Director


 
 

--------------------------------------------------------------------------------

 